DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Preston (#64733) on 9/9/2022.

The application has been amended as follows: 
Claim 1 is changed to:
“A motor comprising: 
a rotor that includes a shaft with a central axis extending in a vertical direction as a center; 
a stator opposing the rotor in a radial direction; 
a bearing that supports the shaft; 
a wire support member above the stator; and 
a bearing holder above the wire support member to hold the bearing, wherein the stator includes: 
a plurality of teeth, and 
a plurality of coils provided on the plurality of teeth, the plurality of coils including coil lead wires, 
the wire support member includes: 
a wire holding portion that holds one portion of the coil lead wires extending upward from the coil and is made of resin, 
a neutral point bus bar that electrically connects another portion of the coil lead wires to each other, 
a connection terminal connected to a specific one of the coil lead wires held by the wire holding portion, and 
a main body portion that supports the wire holding portion, [[a]] the neutral point bus bar, and the connection terminal, 
one end portion of the connection terminal is connected to the specific one of the coil lead wires and another end portion of the connection terminal extends upward towards the bearing holder, 
the bearing holder includes a through-hole that penetrates through the bearing holder in an axial direction, and the another end of the connection terminal passes through the through-hole to extend above the bearing holder, 
the wire support member includes a terminal holding portion, 
the terminal holding portion is made of an insulating material, 
the terminal holding portion covers a portion of the connection terminal which passes through the through-hole, 
the bearing holder includes an additional through-hole penetrating the bearing holder in the axial direction, and 
a portion of the specific one of the coil lead wires is in the additional through-hole.”

The amendment is made since neutral point bus bar is previously recited in the claim.

Claim 7 is changed to:
“The motor according to claim 1, wherein .”

The amendment is made since the lined out portion above is recited in claim 1; and change the comma to a period.

Claim 9 is changed to:
“A motor comprising: 
a rotor that includes a shaft with a central axis extending in a vertical direction as a center; 
a stator opposing the rotor in a radial direction; 
a bearing that supports the shaft; 
a wire support member above the stator; and 
a bearing holder above the wire support member to hold the bearing, wherein the stator includes: 
a plurality of teeth, and 
a plurality of coils provided on the plurality of teeth, the plurality of coils including coil lead wires, 
the wire support member includes: 
a wire holding portion that holds one portion of the coil lead wires extending upward from the coil and is made of resin, 
a neutral point bus bar that electrically connects another portion of the coil lead wires to each other, 
a connection terminal connected to a specific one of the coil lead wires held by the wire holding portion, and 
a main body portion that supports the wire holding portion, [[a]] the neutral point bus bar, and the connection terminal, 
one end portion of the connection terminal is connected to the specific one of the coil lead wires and another end portion of the connection terminal extends upward towards the bearing holder, 
the bearing holder includes a through-hole that penetrates through the bearing holder in an axial direction, and the another end of the connection terminal passes through the through-hole to extend above the bearing holder, 
the wire support member includes a terminal holding portion, 
the terminal holding portion is made of an insulating material, 
the terminal holding portion covers a portion of the connection terminal which passes through the through-hole, 
the bearing holder includes an additional through-hole penetrating the bearing holder in the axial direction, and 
at least a portion of the connection terminal is in the additional through-hole.”

The amendment is made since neutral point bus bar is previously recited in the claim.

Claim 10 is changed to:
“The motor according to claim 1, wherein 

The amendment is made since the lined out portion above is recited in claim 1.

Claim 16 is changed to:
“The motor according to claim 9, wherein 

The amendment is made since the lined out portion above is recited in claim 9.

Claim 17 is changed to:
“The motor according to claim 17, wherein 
The amendment is made since the lined out portion above is recited in claim 9.


Reasons for Allowance
Claims 1-7 and 9-17 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A motor (510) comprising: 
a rotor that includes a shaft (31) with a central axis extending in a vertical direction as a center; 
a stator (40) opposing the rotor in a radial direction; 
a bearing (51) that supports the shaft; 
a wire support member (570) above the stator; and 
a bearing holder (55) above the wire support member to hold the bearing, wherein 
the stator includes: 
a plurality of teeth, and a plurality of coils (43) provided on the plurality of teeth, the plurality of coils including coil lead wires (91A-C,91a-c; note: fig 10 is a modification of fig 2; fig 2 shown below to show coil lead wires 91A-C & 91a-c), 
the wire support member (571) includes: 
a wire holding portion (75) that holds one portion of the coil lead wires (91A-C, 92A-C) extending upward from the coil and is made of resin, 
a neutral point bus bar (71) that electrically connects another portion of the coil lead wires (91a-c) to each other, 
a connection terminal (571) connected to a specific one of the coil lead wires held by the wire holding portion, and 
a main body portion (73) that supports the wire holding portion (75), the neutral point bus bar (71), and the connection terminal (571), 
one end portion of the connection terminal (571) is connected to the specific one of the coil lead wires and another end portion of the connection terminal (571) extends upward towards the bearing holder, 
the bearing holder (55) includes a through-hole (56a) that penetrates through the bearing holder in an axial direction, and the another end of the connection terminal (571) passes through the through-hole to extend above the bearing holder, 
the wire support member (570) includes a terminal holding portion (572), 
the terminal holding portion is made of an insulating material, 
the terminal holding portion covers a portion of the connection terminal (571) which passes through the through-hole (56a), 
the bearing holder (55) includes an additional through-hole penetrating the bearing holder in the axial direction, and a portion of the specific one of the coil lead wires (91A-C) is in the additional through-hole.”

    PNG
    media_image1.png
    544
    426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    438
    media_image2.png
    Greyscale

The closest prior art Yamura et al. (US20030201688) does not disclose the above limitations.
Yamamura only discloses the additional through hole for the shaft (figs 1 & below) and does not disclose any portion of the coil lead wires 13 in any through hole of the bearing holder 7.

    PNG
    media_image3.png
    450
    428
    media_image3.png
    Greyscale


The main reason for allowing claim 9 is the inclusion of the limitations, inter alia, of:
“A motor (510) comprising: 
a rotor that includes a shaft (31) with a central axis extending in a vertical direction as a center; 
a stator (40) opposing the rotor in a radial direction; 
a bearing (51) that supports the shaft; 
a wire support member (570) above the stator; and 
a bearing holder (55) above the wire support member to hold the bearing, wherein the stator includes: 
a plurality of teeth, and 
a plurality of coils (43) provided on the plurality of teeth, the plurality of coils including coil lead wires (91A-C,91a-c; note: fig 10 is a modification of fig 2; fig 2 shown below to show coil lead wires 91A-C & 91a-c), 
the wire support member (571) includes: 
a wire holding portion (75) that holds one portion of the coil lead wires (91A-C, 92A-C) extending upward from the coil and is made of resin, 
a neutral point bus bar (71) that electrically connects another portion of the coil lead wires (91a-c) to each other, 
a connection terminal (571) connected to a specific one of the coil lead wires held by the wire holding portion, and 
a main body portion (73) that supports the wire holding portion (75), the neutral point bus bar (71), and the connection terminal (571), 
one end portion of the connection terminal (571) is connected to the specific one of the coil lead wires and another end portion of the connection terminal (571) extends upward towards the bearing holder, 
the bearing holder (55) includes a through-hole (56a) that penetrates through the bearing holder in an axial direction, and the another end of the connection terminal (571) passes through the through-hole to extend above the bearing holder, 
the wire support member (570) includes a terminal holding portion (572), 
the terminal holding portion is made of an insulating material, 
the terminal holding portion covers a portion of the connection terminal (571) which passes through the through-hole (56a), 
the bearing holder (55) includes an additional through-hole penetrating the bearing holder in the axial direction, and 
at least a portion of the connection terminal (571) is in the additional through-hole.”

    PNG
    media_image4.png
    612
    439
    media_image4.png
    Greyscale

Yamamura only discloses the additional through hole for the shaft (figs 1 & above for claim 1 reasons for allowance) and discloses the connection terminal 17 in the through hole but not the additional through hole (figs 1 & above for claim 1 reasons for allowance).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834